Citation Nr: 0011390	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  99-25 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to November 17, 1997, 
for a total evaluation for intervertebral disc syndrome of 
the lumbosacral spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son





INTRODUCTION

The veteran served on active duty from September 1960 to 
January 1962.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in New 
Orleans, Louisiana (hereinafter RO).

The veteran testified at a personal hearing before the Board 
in April 2000.  Both at that hearing and in statements 
previously submitted, the veteran has argued that the total 
disability rating for his service-connected back disorder 
should have been made effective upon service discharge in 
1962.  There is no legal basis for entitlement to a date that 
early under the laws and regulations governing effective 
dates for awards of increased ratings, based on the claim to 
reopen the issue of entitlement to service connection for a 
back disorder submitted by the veteran in November 1997 which 
was the subject of the September 1998 adjudication from which 
this appeal arises.  However, the veteran may be seeking an 
earlier effective date for a total rating for his 
service-connected back disorder by attempting to raise a 
claim of clear and unmistakable error in a final rating 
decision pertaining to a back disorder that was rendered in 
July 1962.  However, such a claim, if any, has not been 
adjudicated by the RO and therefore is not presently before 
the Board.  Accordingly, the Board refers this matter to the 
RO for action which the RO deems appropriate.  


FINDINGS OF FACT

1.  The VA received the veteran's claim to reopen the claim 
of entitlement to service connection for a back disorder on 
November 17, 1997.

2.  Service connection for intervertebral disc syndrome, 
lumbosacral spine, L4-5 and L5-S1 was granted by a rating 
decision dated in September 1998, and an initial 20 percent 
evaluation was granted, effective the date of receipt of the 
veteran's claim, November 17, 1997.  

3.  A 60 percent disability rating for the veteran's 
service-connected back disorder was granted by a rating 
decision dated in April 1999, effective November 17, 1997.

4.  Thereafter, a total rating for compensation purposes 
based upon individual unemployability was granted based upon 
the veteran's service-connected back disorder, effective 
November 17, 1997. 

5.  There is no objective evidence of record between November 
1996 and November 1997 which establishes entitlement to a 100 
percent disability rating for the veteran's service-connected 
back disorder.


CONCLUSION OF LAW

The criteria for an effective date of prior to November 17, 
1997, for a 100 percent rating for intervertebral disc 
syndrome, lumbosacral spine, L4-5 and L5-S1 have not been 
met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claim is well grounded within the meaning of the 
statute and judicial construction.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); 38 U.S.C.A. § 5107(a).  The VA 
therefore has a duty to assist the veteran in the development 
of facts pertinent to his claim.  Upon review of the entire 
record, the Board concludes that the data currently of record 
provide a sufficient basis upon which to address the merits 
of the veteran's claim and that he has been adequately 
assisted in the development of his case.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
Although the VA must consider the entire record, the most 
pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  38 
U.S.C.A. § 5110.

The VA utilizes the rating schedule which is used primarily 
as a guide in the evaluation of disabilities resulting from 
all types of diseases and injuries encountered as a result of 
or incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  It is essential, 
both in the examination and in the evaluation of disability, 
that each disability be viewed in relation to its history.  
38 C.F.R. § 4.1 (1999).

Section 5110(a), title 38, United States Code, provides 
"[u]nless specifically provided otherwise in this chapter, . 
. . a claim for increase[] of compensation . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
Section 5110(b)(2), title 38, United States Code, 
specifically provides otherwise by stating that "[t]he 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  

Section 3.400(o) of VA regulation governs effective dates for 
awards of increased ratings.  It provides in pertinent part 
as follows regarding the calculation of the effective date 
for increased ratings: 
 
(o)  Increases: 

. . . . 

(1)  General.  Except as provided in 
paragraph (o)(2) of this section . . . 
date of receipt of claim or date 
entitlement arose, whichever is later. . 
. . 
 
(2)  Disability compensation.  Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of claim. 
 
Subsection (1) of 3.400(o) provides a general rule for 
determining the effective date of an increased rating, i.e., 
the date of claim or the date entitlement arose whichever is 
later.  Subsection (2) provides an exception to the general 
rule for circumstances where it is factually ascertainable 
that an increase in disability occurred before the veteran 
submitted a claim for an increased rating.  See also 38 
U.S.C.A. § 5110(a), (b)(2).  In such special cases, the VA 
may grant an effective date as of the date that an increase 
in disability occurred, as shown by competent and credible 
evidence, but not earlier than one year before the date of 
claim.  Although subsection (2) of the regulation contains 
the phrase, "otherwise, date of claim," the statute does 
not contain these words, indicating that if evidence is not 
obtained to show that an increase occurred before the date 
the claim is received, the adjudicator should apply the 
general rule governing a claim for increase.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1). 

The veteran's claim to reopen the issue of entitlement to 
service connection for a back disorder was received on 
November 17, 1997.  Service connection for intervertebral 
disc syndrome, lumbosacral spine, L4-5 and L5-S1 was granted 
by a rating decision dated in September 1998, and an initial 
20 percent evaluation was granted under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293, effective the date 
of receipt of the veteran's claim, November 17, 1997.  
Diagnostic Code 5293 provides a 0 percent rating for 
postoperative, cured, intervertebral disc syndrome; a 10 
percent rating for mild symptoms; a 20 percent rating for 
moderate symptoms with recurring attacks; a 40 percent rating 
for severe symptoms with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced symptoms with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc(s) with little intermittent relief.  
Id.  

The veteran filed a notice of disagreement to the initial 
evaluation of 20 percent, and thereafter, a 60 percent 
disability rating for the veteran's service-connected back 
disorder was granted by a rating decision dated in April 
1999, effective November 17, 1997.  The veteran's claim for 
entitlement to a total rating for compensation purposes based 
upon individual unemployability based upon his 
service-connected back disorder was received in May 1999.  
Subsequently, a total rating for compensation purposes based 
upon individual unemployability was granted based upon the 
veteran's service-connected back disorder, effective November 
17, 1997.  

The earliest effective date is either the date of receipt of 
the claim or date entitlement arose, whichever is later; or 
the date as of which it is factually ascertainable that an 
increase in disability had occurred if the claim is received 
within 1 year from such date, otherwise, the effective date 
is the date of receipt of claim.  38 C.F.R. § 3.400(o)(1)(2).  
Therefore, the possible dates for an effective date for the 
100 percent evaluation in this case under the two subsections 
are (1) the date of receipt of the claim, November 17, 1997 
or the date entitlement arose, whichever is later; or (2) 
during the year preceding November 1997.  Id.  Subsection (2) 
is used in exception to the general effective date provision 
in subsection (1) when competent and credible evidence shows 
that an increase in disability, occurred earlier than the 
date the claim was submitted.  However, in this case, there 
is no medical evidence of record of treatment for the year 
1996.  As such, 38 C.F.R. § 3.400(o)(2) does not apply to the 
facts in this case.  The RO assigned the 100 percent rating 
for the veteran's service-connected back disorder effective 
November 17, 1997, because that is the date that the 
veteran's claim to reopen the issue of entitlement to service 
connection for his back disorder.  This is the earliest 
possible date for the assignment of the 100 percent rating 
for the veteran's service-connected back disorder, absent 
clear and unmistakable error.  The issue of whether there was 
clear and unmistakable error in the rating decision dated in 
July 1962, which denied entitlement to service connection for 
a back disorder, has been referred to the RO and will not be 
addressed in this decision.


ORDER

The claim of entitlement to an effective date for a 100 
percent rating for intervertebral disc syndrome, lumbosacral 
spine, L4-5 and L5-S1 prior to November 17, 1997, is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

